Citation Nr: 0822466	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of 
whiplash injury to the cervical area.

2.  Evaluation of status post sigmoidoscopy and 
hemorrhoidectomy currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The issue of the evaluation of status post sigmoidoscopy and 
hemorrhoidectomy is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There are no residuals of a whiplash injury to the cervical 
area.


CONCLUSION OF LAW

Residuals of a whiplash injury to the cervical area were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claim for service connection.  In a VCAA letter 
of May 2005 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of April 2007.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The veteran is claiming service connection for residuals of a 
whiplash injury to the cervical area.  After a careful review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of a whiplash injury to the cervical area.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes the appellant does not assert that 
his claimed residuals of a whiplash injury are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Service medical treatment records of October 1965 show that 
the veteran complained of neck pain and headaches following a 
car accident earlier that month.  An orthopedic evaluation 
notes that the veteran reported pain and stiffness of his 
neck area since the accident and reported these had decreased 
in severity.  Range of motion was completely full; there was 
no noted spasm; deep tendon reflexes and muscle strength of 
the upper extremities were normal; and there was no radiating 
tenderness.  There was some point of tenderness over the 
right side of approximately C6-7.  X-rays were entirely 
normal showing no fracture or injury.  The assessment was 
resolving whiplash.  

A physical for transfer to the Fleet Reserve of March 1966 
notes the veteran's neck and musculoskeletal system as 
normal.  

An all body systems VA examination was conducted in July 
2004.  The report noted a normal neck with an erect posture 
although slow walk, and no limitation of motion in the upper 
extremities.

As noted above, service connection requires evidence of a 
current disability.  Without competent evidence of a current 
disability due to residuals of a whiplash injury to the 
cervical area, service connection must be denied.  38 C.F.R. 
§ 3.303; Brammer, 3 Vet. App. 223.  During service, the 
veteran was involved in an auto accident resulting in a 
whiplash injury.  However, he was treated for the injury and 
it resolved.  A VA examination of July 2004 found no 
disability related to the cervical area.  Here, there is no 
current medical evidence of residuals of a whiplash injury to 
the cervical area.  

In sum, the only evidence of current residuals of a whiplash 
injury to the cervical area comes from the veteran's own 
assertions that his whiplash injury is chronic.  While the 
veteran is competent to report symptoms, as a layperson, he 
is not qualified to render an opinion concerning questions of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In this case, there is no reliable evidence 
of residuals of an injury or a disease of the cervical area.  
Although the veteran reports that he has residuals, there is 
a remarkable lack of post service evidence of cervical 
pathology and the VA examination was normal.  The Federal 
Circuit has established that basic entitlement to disability 
compensation derives from two statutes, both found in title 
38, sections 1110 and 1131--the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the following words: for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C. §§ 1110, 1131.  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In this 
case, the Board finds that there is no evidence of disease or 
residual of injury.  Accordingly, service connection is 
denied.  


ORDER

Service connection for residuals for a whiplash injury to the 
cervical area is denied.  


REMAND

The Board notes that the veteran was initially denied service 
connection for status post sigmoidoscopy and hemorrhoidectomy 
in August 2005.  He filed a Notice of Disagreement (NOD) in 
May 2006.  In June 2006 the RO granted service connection for 
status post sigmoidoscopy and hemorrhoidectomy and assigned a 
noncompensable evaluation.  In July 2006 the veteran filed a 
VA Form-9, Appeal to Board of Veterans Appeals, where he 
expressed dissatisfaction with the assigned evaluation.  The 
Board views this as an NOD regarding the initial evaluation 
for the grant of service connection for status post 
sigmoidoscopy and hemorrhoidectomy.  The RO has not issued a 
Statement of the Case (SOC) regarding this issue.  An SOC 
must be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Furthermore, the Board notes that in a July 2006 letter the 
veteran stated he was attaching a medical certificate which 
shows that his status post sigmoidoscopy and hemorrhoidectomy 
has increased in severity.  However, there is no medical 
certificate in the file.  The RO should attempt to obtain the 
medical certificate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate and 
issue a supplemental statement of the 
case regarding the issue of the 
evaluation of status post sigmoidoscopy 
and hemorrhoidectomy.

2.  The AOJ should contact the veteran 
and request that he submit an 
additional copy of the certificate he 
made reference to in his July 2006 
letter and associate is with the claim 
file.  In the alternative, the RO 
should contact the veteran and request 
that he provide the name of the 
physician who issued the medical 
certificate he made reference to in his 
letter of July 2006 and request that he 
sign a Release of Information Form, and 
then request any medical treatment 
records for treatment of the veteran's 
status post sigmoidoscopy and 
hemorroidectomy from the veteran's 
private physician and associate them 
with the claim file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


